DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is in response to the amendment filed 5/3/2021.  The amendment has been entered and considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 11-13, 15-12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodali et al. “Kodali” US 2014/0200003in view of Dimou et al. “Dimou” US 2014/0045500.




processing circuitry; and a memory, said memory containing instructions executable by said processing circuitry, whereby the UE is configured to: 
determine whether a handover condition is satisfied, wherein the handover condition is a handover triggering condition or a handover inhibiting condition (wireless device 202 determines an uplink power limited condition in combination with determining serving network used for signaling (handover triggering/inhibiting condition); Paragraph 60); and 
as a result of determining that the handover triggering condition is satisfied, trigger a handover of the UE from a serving network node to a target network node (based on determining the device is experiencing a power limiting condition (600 of Figure 6), the device determines if the serving network was established for signaling; steps 610/630 Figure 6 and if not, (step 810 Figure 8) a handover is initiated step 830)), or 
as a result of determining that the handover inhibiting condition is satisfied, inhibit a handover of the UE from the serving network node to the target network node (based on determining the device is experiencing a power limiting condition (600 of Figure 6), the device determines if the serving network was established for signaling; steps 610/620 Figure 6 and if it is, (step 810 Figure 8) no handover is initiated step 820)), wherein 
determining whether the handover condition is satisfied comprises: i) determining that a power restriction exists for an uplink (UL) channel between the UE and the 
Kodali does not expressly disclose obtaining a first and second PI and using the first and second PI to determine whether the handover condition is satisfied.  However, Dimou teaches determining a difference between the KPIs (first and second trigger for serving/target cells) (step 710 of Figure 7) and comparing the difference to a margin (720).
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Kodali to include determining a first and second KPI values and comparing that to a threshold as taught by Dimou.
	One would be motivated to make the modification such that handover failure rate can be reduced as taught by Dimou; Paragraph 20.

Regarding claim 3, the prior art does not expressly disclose determining a difference in KPI to determine if the handover condition is satisfied.  However, Dimou teaches determining a difference between the KPIs (step 710 of Figure 7) and comparing the difference to a margin (720).
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Kodali to include determining a difference in the KPI values and comparing that to a threshold as taught by Dimou.


Regarding claim 4, Kodali does not expressly disclose obtaining a first and second aggregate PI and determining if the value of the second is greater than the first by a threshold amount.  However, Dimou teaches determining a difference between the KPIs (first and second trigger for serving/target cells) (step 710 of Figure 7) and comparing the difference to a margin (720).  The Examiner notes, the claims only require one channel on each of the serving and target cells, thus the aggregate step bears no meaning in the event there is only one channel).
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Kodali to include determining a first and second aggregate KPI values and comparing that to a threshold as taught by Dimou.
	One would be motivated to make the modification such that handover failure rate can be reduced as taught by Dimou; Paragraph 20.

Regarding claim 5, the prior art does not expressly disclose determining a difference in KPI and comparing that to a threshold.  However, Dimou teaches determining a difference between the KPIs (step 710 of Figure 7) and comparing the difference to a margin (720).
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Kodali to include determining a difference in the KPI values and comparing that to a threshold as taught by Dimou.


Regarding claim 11, Kodali teaches as a result of determining the handover condition exists, sending to the serving node a message including information that triggers the serving node to initiate the handover of the UE from the serving to the target network node (Figure 8 shows the base station receiving a handover message for initiating the handover).

Regarding claim 12, Kodali teaches modifying a measurement report indicating actual strength of a signal received at the UE send from the serving node or target and sending to the serving node a message including the modified mobility report (the UE sends a modified DL signal quality value to the serving base station wherein the signal value is based on a signal received on the serving network; Paragraph 63 and 630 of Figure 6).

Regarding claim 13, Kodali teaches signals sent from the serving node are lower than what is actually received (paragraph 29 teaches the RSRP level is lower than the actually measured levels on the serving network and thus a handover occurs).  Kodali does not expressly disclose received strength of target nodes are higher than what is measured.  However, Dimou teaches handover is triggered when a signal strength (RSRP) for a target base station exceeds that of a source/serving station; Paragraph 18.

	One would be motivated to make the modification such the system can handoff to a cell based with better signal strength as taught by Dimou; Paragraph 18.

Regarding claim 15, Kodali teaches modifying a measurement report indicating actual strength of a signal received at the UE send from the serving node or target and sending to the serving node a message including the modified mobility report (the UE sends a modified DL signal quality value to the serving base station wherein the signal value is based on a signal received on the serving network; Paragraph 63 and 630 of Figure 6).

Regarding claim 16, Kodali teaches signals sent from the serving node are lower than what is actually received (paragraph 29 teaches the RSRP level is lower than the actually measured levels on the serving network and thus a handover occurs).  Kodali does not expressly disclose received strength of target nodes are higher than what is measured.  However, Dimou teaches handover is triggered when a signal strength (RSRP) for a target base station exceeds that of a source/serving station; Paragraph 18.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Kodali to include the strength of a received signal from a target base station is greater than what is measured as taught by Dimou.


Regarding claim 17, Kodali teaches determining a power restriction exists by detecting the presence of a portion of a human body proximate to an antenna arrangement in the UE (Paragraphs 60 and 103).

Regarding claim 20, Kodali teaches a method performed by a UE seved by a network node comprising:
obtaining a first downlink performance indicator (DPI) indicating a performance of a downlink (DL) channel between the UE and the serving network node and obtaining a second DPI indicating a performance of an DL channel between the UE and a target network node (Paragraph 117 teaches a measured signal for a target cell and Paragraph 63 (among others) teaches measuring downlink signal quality of a serving cell for handover purposes);
obtaining a first uplink performance indicator (UPI) indicating a performance of one or more uplink UL channel between the UE and the serving network node, obtaining a second UPI indicating a performance of one or more UL channels between the UE and the target network node and determine whether a handover inhibiting condition is satisfied (wireless device 202 determines an uplink power limited condition in combination with determining serving network used for signaling (handover 
as a result of determining that the handover inhibiting condition is satisfied, inhibiting a handover of the UE from the serving network node to the target network node (based on determining the device is experiencing a power limiting condition (600 of Figure 6), the device determines if the serving network was established for signaling; steps 610/620 Figure 6 and if it is, (step 810 Figure 8) no handover is initiated step 820)), wherein
determining whether the handover inhibiting condition is satisfied comprises determining that a power restriction exists for an UL channel between the UE and the target network node (Figure 6 (600) and paragraphs 60-63 teach the notion of a restricted power level on the UL from a mobile.  The mobile also performs measurements to target cells; Paragraphs 105 and 117).
While Kodali teaches obtaining UL and DL performance indicators, Kodali does not expressly disclose obtaining a first and second PI and using the first and second PI to determine whether the handover condition is satisfied.  However, Dimou teaches determining a difference between the KPIs (first and second trigger for serving/target cells) (step 710 of Figure 7) and comparing the difference to a margin (720).
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Kodali to include determining a first and second KPI values and comparing that to a threshold as taught by Dimou.
.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodali in view of Dimou and further in view of Kulal US 2016/0373971.

Regarding claim 6, Kodali does not expressly disclose determining UL and DL data and comparing them.  However, Kulal teaches the system can determine downlink data and UL data in a buffer.  These values are compared; Paragraph 60. 
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the Kodali art to include determining DL/UL data to be sent/received and to compare them as taught by Kulal.
	One would be motivated to make the modification such that the system can infer data rates for UEs in the system based on data to be sent/received as taught by Kulal; Paragraphs 60 and 141.

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodali in view of Dimou and further in view of Comsa et al. “Comsa” US 2020/0037254.

Regarding claim 7, while the prior art talks about maximum allowable transmit power for the UE on multiple channels, the prior art does not disclose a first and second maximum allowable transmit power and a gain.  Comsa teaches the UE determines a 
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include obtaining a first and second maximum allowable transmit power and an estimated gain as taught by Comsa.
	One would be motivated to make the modification such that the terminal can perform power control in the uplink transmissions as taught by Comsa; Paragraph 9.

Regarding claim 8, while the prior art talks about maximum allowable transmit power for the UE on multiple channels, the prior art does not disclose a power reduction value that is greater than zero and determining the first allowable power using the power reduction value.  However, Comsa teaches the UE determines a maximum transmission power for all of the transmissions/channels (serving/target); Paragraph 141-144.  Further, there are maximum gains associated with the transmissions/channels as well; Paragraphs 141-142.  Further yet, a MPR is used to determine maximum power values and maximum power changes; Paragraphs 111 and 199.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include using MPR to determine a maximum allowable transmit power as taught by Comsa.
	One would be motivated to make the modification such that the terminal can perform power control in the uplink transmissions as taught by Comsa; Paragraph 9.

Regarding claim 9, while the prior art talks about maximum allowable transmit power for the UE on multiple channels, the prior art does not disclose a first and second maximum allowable transmit power and a gain.  Comsa teaches the UE determines a maximum transmission power for all of the transmissions/channels (serving/target); Paragraph 141-144.  Further, there are maximum gains associated with the transmissions/channels as well; Paragraphs 141-142.  The Examiner notes, the claims only require one channel on each of the serving and target cells, thus the aggregate step bears no meaning in the event there is only one channel.  
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include obtaining a first and second maximum allowable transmit power and an estimated gain as taught by Comsa.
	One would be motivated to make the modification such that the terminal can perform power control in the uplink transmissions as taught by Comsa; Paragraph 9.

Regarding claim 10, while the prior art talks about maximum allowable transmit power for the UE on multiple channels, the prior art does not disclose a power reduction value that is greater than zero and determining the first allowable power using the power reduction value.  However, Comsa teaches the UE determines a maximum transmission power for all of the transmissions/channels (serving/target); Paragraph 141-144.  Further, there are maximum gains associated with the transmissions/channels as well; Paragraphs 141-142.  Further yet, a MPR is used to 
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include using MPR to determine a maximum allowable transmit power as taught by Comsa.
	One would be motivated to make the modification such that the terminal can perform power control in the uplink transmissions as taught by Comsa; Paragraph 9.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodali in view of Dimou and further in view of Annapureddy et al. “Annapureddy” US 2014/0257695.

Regarding claim 14, Kodali teaches the UE includes multiple antennas and after detecting a handoff condition exists, generating and sending a mobility management report to the serving cell (Paragraph 60 and Figure 6).  Kodali does not expressly disclose the idea of turning off an antenna.  However, Annapureddy teaches that the mobile device may switch off the antennas due to an upcoming handoff; Paragraphs 69 and 86.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Kodali to include turning off antennas as taught by Annapureddy.
	One would be motivated to make the modification such that the mobile device can preserve battery life as taught by Annapureddy; Paragraphs 69 and 86.

Response to Arguments
Applicant's arguments filed 5/3/2021 have been fully considered but they are not persuasive. 
Regarding the independent claims, Applicant argues Dimou does not teach using the first and second PI to determine whether the handover condition is satisfied.  Applicant contends Dimou teaches selecting a “handover trigger” which represents one or more multiple handover conditions that if satisfied, will trigger a handover.  Therefore, Dimou teaches using performance indicators to select a handover condition, but using the KPIs to select the handover condition is not using PIs to determine whether the handover condition is satisfied.
Dimou teaches a system, which uses two (obtained) performance indicators (KPIs of Figure 7 step 710).  Based on these values, a handover trigger is determined (step 730/780 wherein a trigger is selected) which ultimately leads to a decision to handoff or not (i.e. satisfied or not).  One can view the selection of a default trigger to be the “handover condition being satisfied”.  Based on the difference between two obtained KPIs a default trigger or candidate trigger is selected (i.e. handover condition satisfied or not).  Further, how the performance indicators are used (determine the difference between them to determine if the handover condition is satisfied) is exactly what Dimou teaches see step 720 of Figure 7.  
Therefore, the claims stand properly rejected over Kodali in view of Dimou.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621.  The examiner can normally be reached on Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDON M RENNER/Primary Examiner, Art Unit 2419